Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 17, 2016

                                    No. 04-16-00260-CV

                                    Mario MAURICIO,
                                         Appellant

                                             v.

                                  Sorayda CERVANTES,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-07395
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to September 12, 2016.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court